PER CURIAM:
Gloria Willingham appeals the district court’s judgment entered in favor of the Defendant in accordance with the jury verdict in her civil rights trial. We have reviewed the record and Willingham’s claims and find no reversible error. We find no error with the admission of the testimony challenged by Willingham. Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.